ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion of the Florida Supreme Court disbarring respondent Terry M, Fitzpatrick Walcott. Fla. Bar v. Walcott, 22 So.3d 69 (2009). The Florida disbarment was based on respondent’s misappropriation of client funds and other trust account violations, in violation of Rules 4 — 1.5(f)(5), 4-1.15, and 4-8.4(c) of the Florida Rules of Professional Conduct and Rules 5 — 1.1(a)(1), 5-l.l(b), 5-l.l(e), 5-1.1(f), and 5-1.2(b) of the Florida Rules Regulating Trust Accounts.
The Director and respondent have entered into a stipulation in which respondent admits the allegations in the petition for disciplinary action and waives his rights under Rule 12(d), RLPR. The *440parties jointly recommend that the appropriate discipline is disbarment.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Terry M. Fitzpatrick Walcott is disbarred from the practice of law in the State of Minnesota, effective upon the date of filing of this opinion;
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals); and
3. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/-
Alan C. Page Associate Justice.